        Case:2:20-cv-02675-PBT
       Case    20-1941 Document: 1-1 Page:
                               Document     1
                                        2-2 Filed Date Filed: Page
                                                  06/05/20    05/07/2020
                                                                   1 of 21




                IN THE UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT

_________________________________
                                 :                  Docket No. ______________
In Re:                           :
                                 :                  Inmate No. : AM 9786
Major G. Tillery,                :
                                 :                  Address:
                  Movant Pro Se. :
                                 :                  SCI Chester
                                 :                  500 E. 4th Street
________________________________ :                  Chester, PA 19013



       MOTION FOR ORDER AUTHORIZING DISTRICT COURT TO CONSIDER
              SECOND PETITION FOR WRIT OF HABEAS CORPUS


      Petitioner, Major G. Tillery ("Tillery"), moves for an Order authorizing the

District Court to consider his second petition for a writ of habeas corpus, pursuant

to 28 U.S.C. § 2244 and Local Appellate Rule 22.5.

      Petitioner has appended his proposed Second Petition for Relief Pursuant to

28 U.S.C. § 2254 (Petition) and supporting sworn declarations to this Motion,

along with the documents required pursuant to Local Appellate Rule 22.5(a) and an

accompanying memorandum of law. In addition, he states the following:
        Case:2:20-cv-02675-PBT
       Case    20-1941 Document: 1-1 Page:
                               Document     2
                                        2-2 Filed Date Filed: Page
                                                  06/05/20    05/07/2020
                                                                   2 of 21




      1.     This is a case of factual innocence and gross prosecutorial misconduct

violating Tillery's right to due process and a fair trial. Newly discovered evidence

proves that the Commonwealth knowingly and intentionally manufactured and

presented false evidence and suppressed impeachment and exculpatory evidence to

falsely convict Tillery, resulting in a fundamental miscarriage of justice that

warrants the reversal of Tillery's conviction.

      2.     Petitioner was convicted in May 1985 for murder in the first degree

for the shooting death of Joseph Hollis and aggravated assault for the shooting of

John Pickens in a North Philadelphia poolroom on October 22, 1976. He was

sentenced to life imprisonment without the possibility of parole, with a consecutive

5-10 year sentence for the aggravated assault. Tillery is now 69 years old and has

been imprisoned for almost thirty-seven years; twenty of those years in solitary

confinement.

      3.     The central evidence against Tillery was the testimony of career

jailhouse informant, Emanuel Claitt (“Claitt”), who allegedly was an eyewitness to

the shootings. The Commonwealth’s other fact witness, Robert Mickens

(“Mickens”), was allegedly a lookout on the street and heard shots from inside the

poolroom.

                                            2
           Case:2:20-cv-02675-PBT
          Case    20-1941 Document: 1-1 Page:
                                  Document     3
                                           2-2 Filed Date Filed: Page
                                                     06/05/20    05/07/2020
                                                                      3 of 21




         4.    The surviving victim, John Pickens, gave a written and oral statement

describing the shooters, "Dave" and "Rickie," to a homicide detective the morning

after the shooting. Pa 294-300. Pickens did not name Tillery, and affirmatively

denied that William Franklin, Tillery’s alleged co-conspirator, was involved when

shown Franklin’s police photo. The prosecution did not produce Pickens to testify

at trial. Tillery requested his trial attorney to subpoena Pickens as a defense

witness, but Pickens could not be located.

         5.    No physical evidence was presented against Tillery at trial, nor was

any physical evidence linked to him in any way. Car keys found in the poolroom

were identified as belonging to Fred Rainey, who was not charged; likewise,

eighteen hundred dollars from the poolroom was released to Alfred Clark, who was

detained in a car stop shortly after the shooting, but was not charged. Hats and coats

found in the poolroom were not linked to Tillery. No fingerprints were taken at the

scene.

         6.    No one was arrested for this homicide and assault until the spring of

1980, after homicide detectives questioned Emanuel Claitt, who was, at the time,

in jail for a parole violation and had 28 open charges against him. Following a May

20, 1980 written statement given by Claitt to homicide detectives, arrest warrants

                                             3
        Case:2:20-cv-02675-PBT
       Case    20-1941 Document: 1-1 Page:
                               Document     4
                                        2-2 Filed Date Filed: Page
                                                  06/05/20    05/07/2020
                                                                   4 of 21




were issued for Tillery and William Franklin ("Franklin"), the owner of the

poolroom.

      7.     Claitt testified against Franklin, in November/December 1980, and

against Tillery five years later, in May 1985. The only evidence inculpating Tillery

was the testimony of Claitt and Mickens.

      8.     On June 15, 2016, Tillery filed a PCRA petition pro se in the Court of

Common Pleas of Philadelphia County. Pa 436-474. The claims in that PCRA

petition also form the basis of his second federal petition for habeas corpus (i.e. the

subject of the instant motion). They were:

      1)     Factual innocence;

      2)     Intentional fabrication of testimony by the Commonwealth, the

Commonwealth's knowing presentment of perjured testimony, and suppression of

impeachment and exculpatory evidence by the Commonwealth.

      9.     The petition was based on newly discovered facts, as set forth in the

sworn declarations of Emanuel Claitt and Robert Mickens. Pa 1-19.

      10.    In their declarations, Claitt and Mickens both state, for the first time,

that their testimony at trial was entirely false, that their testimony was scripted and

coached by the Commonwealth, that neither were in or near the poolroom on

                                             4
        Case:2:20-cv-02675-PBT
       Case    20-1941 Document: 1-1 Page:
                               Document     5
                                        2-2 Filed Date Filed: Page
                                                  06/05/20    05/07/2020
                                                                   5 of 21




October 22, 1976, and that neither Claitt nor Mickens have any personal

knowledge of the shootings of Hollis or Pickens, or the events allegedly leading up

to the shootings.

      11.    Claitt and Mickens corroborate each other regarding the methods and

practices employed by homicide detectives and prosecutors to obtain their false

statements and present their perjured trial testimony.

      12.    Additional corroboration is presented, in the petition, that police

detectives wrongly permitted Claitt and Mickens to have private sexual visits with

girlfriends in Police Administration Building (PAB) interview rooms as an

inducement for their false testimony. Four of these women have been identified;

one has acknowledged her participation, and another's presence with Claitt is

recorded in the log book of the PAB. Pa 307-311.

      13.    The PAB visitation logs for the homicide interview room were

provided to Tillery by another inmate, Andre Harvey, whose case involves the

same sex-for-testimony deals offered to a witness. The detectives in Harvey's case,

Lawrence Gerrard and Ernest Gilbert, were also involved in investigating Tillery's

case. Pa 301-306.



                                            5
        Case:2:20-cv-02675-PBT
       Case    20-1941 Document: 1-1 Page:
                               Document     6
                                        2-2 Filed Date Filed: Page
                                                  06/05/20    05/07/2020
                                                                   6 of 21




      14.    Identical misconduct by Detectives Gerrard and Gilbert has, in the

past, resulted in the reversal of a conviction. See Commonwealth v. Lester, 572

A.2d 694 (Pa. Super. 1990) (voluntary manslaughter).

      15.    The falsified testimony of Claitt and Mickens was the only evidence

inculpating Tillery.


                       RELEVANT PROCEDURAL HISTORY

      16.    Petitioner, Major George Tillery, was arrested and charged with

murder in the first degree for the shooting death of Joseph Hollis, criminal

conspiracy, possessing instruments of crime generally and aggravated assault

under Philadelphia County, Pennsylvania docket number CP-51-CR-0305681-1984.

His trial took place from May 2 - May 29, 1985. On May 29, 1985, Tillery was

convicted on all counts. On December 9, 1986, Tillery was sentenced to life

imprisonment without parole on the first degree murder conviction, to run

concurrently with a 1-2 year sentence on possession of instruments of crime

generally and concurrently with a 5-10 year sentence on criminal conspiracy. A 5-

10 year sentence on aggravated assault was to run consecutively to the life

sentence. Tillery was represented at trial by attorney Joseph Santaguida.


                                           6
        Case:2:20-cv-02675-PBT
       Case    20-1941 Document: 1-1 Page:
                               Document     7
                                        2-2 Filed Date Filed: Page
                                                  06/05/20    05/07/2020
                                                                   7 of 21




      17.    On direct appeal, the Superior Court of Pennsylvania affirmed

Tillery's conviction on May 30, 1999. Commonwealth v. Tillery, No. 3297

Philadelphia 1986, 563 A.2d 195 (Pa. Super. 1989) (unpublished memorandum),

allocatur denied, Commonwealth v. Tillery, 593 A.2d 841 (Pa. Mar. 5, 1990). Pa

394-407. Tillery was represented on his direct appeals by attorney James S. Bruno.

      18.    Petitioner filed his first PCRA petition in the Court of Common Pleas

(CCP) of Philadelphia County on September 20, 1996. Pa 408-415. The petition

claimed ineffective assistance of Tillery's trial counsel, Joseph Santaguida, on the

basis that Santaguida had an actual conflict of interest because he had previously

represented John Pickens, one of the alleged victims in Tillery's case, during the

Commonwealth's case against Tillery's alleged co-conspirator, William Franklin.

The CCP denied the petition on timeliness grounds on January 13, 1998.

      19.    The Superior Court of Pennsylvania affirmed on appeal on April 21,

1999. Commonwealth v. Tillery, 738 A.2d 1055 (Pa. Super. 1999) (unpublished

memorandum), allocatur denied, Commonwealth v. Tillery, 742 A.2d 674 (Pa. Aug.

18, 1999). Pa 416-419. Petitioner was represented on his first PCRA petition by

Richard P. Hunter.



                                            7
        Case:2:20-cv-02675-PBT
       Case    20-1941 Document: 1-1 Page:
                               Document     8
                                        2-2 Filed Date Filed: Page
                                                  06/05/20    05/07/2020
                                                                   8 of 21




      20.    Petitioner filed a pro se petition for habeas corpus relief in the United

States District Court for the Eastern District of Pennsylvania on December 22,

1999. Tillery v. Horn, 2:99-cv-065160-BWK (E.D. Pa.). This petition also alleged

ineffective assistance of Tillery's trial counsel, Joseph Santaguida, as the first

PCRA petition had.

      21.    Initially, the District Court affirmed the magistrate judge's report and

denied a hearing on October 30, 2000. The Court of Appeals granted a certificate

of appealability on February 28, 2002 and clarified that its remand was for the

purposes of a hearing on August 21, 2002. Tillery v. Horn, No. 00-3818 (3d Cir.

2002). Evidentiary hearings were held on April 23, 2003 and May 28, 2003, during

which Tillery and Santaguida both testified. The District Court then denied relief

on July 29, 2003. Pa 38-39.

      22.    Petitioner was represented in the District Court by Edward H. Wiley,

who was appointed following remand from the Court of Appeals (No. 00-3818) on

August 21, 2002.

      23.    Following the denial of relief on July 29, 2003, the Court of Appeals

affirmed the District Court on July 29, 2005. Tillery v. Horn, 142 F. App'x. 66 (3rd



                                             8
        Case:2:20-cv-02675-PBT
       Case    20-1941 Document: 1-1 Page:
                               Document     9
                                        2-2 Filed Date Filed: Page
                                                  06/05/20    05/07/2020
                                                                   9 of 21




Cir. 2005) (No. 03-3616). Pa 100-111. Tillery was represented in the Court of

Appeals by Michael J. Confusione.

      24.   On August 13, 2007, Tillery filed a second PCRA petition pro se in

the Court of Common Pleas of Philadelphia County, with a Brady claim based on

court records, including trial testimony in other cases, which provided information

that Claitt was promised a sentence of "less than 10 years" and that Mickens had

obtained parole assistance. Pa 436-474. The petition was dismissed by the Court of

Common Pleas on September 9, 2008 on timeliness grounds.

      25.   The Superior Court of Pennsylvania affirmed on appeal on July 15,

2009. Commonwealth v. Tillery, 981 A.2d 937 (Pa. Super. 2009) (unpublished

memorandum), allocatur denied, Commonwealth v. Tillery, 985 A.2d 972 (Pa. Dec.

9, 2009). Pa 475-481.

      26.   On June 15, 2016, Tillery filed a third PCRA petition pro se in the

Court of Common Pleas of Philadelphia County. Pa 482-549. This PCRA petition

was dismissed by the Court of Common Pleas on September 26, 2016 on

timeliness grounds.

      27.   The Superior Court of Pennsylvania affirmed on appeal on June 11,

2018. Commonwealth v. Tillery, 193 A.3d 1063 (Pa. Super. 2018) (unpublished

                                           9
        Case:2:20-cv-02675-PBT
       Case    20-1941 Document: 1-1 Page:
                               Document     10 06/05/20
                                        2-2 Filed Date Filed:Page
                                                              05/07/2020
                                                                  10 of 21




memorandum), allocatur denied, Commonwealth v. Tillery, 201 A.3d 729 (Pa. Feb.

6, 2019). Pa 559-565. Tillery's Application for Reconsideration of the Denial of

Allowance of Appeal was denied on May 1, 2019. Tillery was represented by

Stephen P. Patrizio on the appeal.


                        RELATED PENDING LITIGATION

      28.    Petitioner's alleged co-conspirator, William Franklin ("Franklin"), was

tried from November - December 1980 for murder in the first degree, criminal conspiracy,

possessing instruments of crime generally and aggravated assault under Philadelphia

County, Pennsylvania docket number CP-51-CR-0527851-1980. On December 5, 1980,

Franklin was convicted on all counts. Franklin was sentenced to life imprisonment

without the possibility of parole on July 7, 1982.

      29.    Franklin filed a PCRA petition in the Court of Common Pleas of

Philadelphia County on July 18, 2016, docket number CP-51-CR-0605611-1980.

Franklin's petition was also dismissed by the Court of Common Pleas on

September 12, 2017 on timeliness grounds.

      30.    The Superior Court of Pennsylvania reversed on appeal and remanded

to the PCRA court for an evidentiary hearing on November 16, 2018.

Commonwealth v. Franklin, 201 A.3d 854 (Pa. Super. 2018) (unpublished
                                            10
        Case:2:20-cv-02675-PBT
       Case    20-1941 Document: 1-1 Page:
                               Document     11 06/05/20
                                        2-2 Filed Date Filed:Page
                                                              05/07/2020
                                                                  11 of 21




memorandum). Pa 566-578. Franklin's evidentiary hearing is ongoing in the Court

of Common Pleas.

       31.   Both Tillery's and Franklin's PCRA petitions and subsequent appeals

was based on Claitt's declaration,1 and made the same argument: for purposes of

the timeliness exceptions to the PCRA, 42 Pa. C. S. § 9545(b)(1)(i) and (ii), due

diligence does not require the petitioner to seek out and interview Commonwealth

witnesses known to have committed perjury at trial, nor is the petitioner required

the make the unreasonable assumption that the Commonwealth improperly

permitted those witnesses to commit perjury. Commonwealth v. Medina, 92 A.3d

1210 (Pa. Super. 2014); Commonwealth v. Davis, 836 A.2d 125 (Pa. Super. 2003),

Commonwealth v. Loner, 836 A.2d 125 (Pa. Super. 2003); Commonwealth v.

McCracken, 659 A.2d 541 (Pa. 1995).


              PRIOR APPLICATIONS FOR HABEAS CORPUS

       32.   Petitioner respectfully submits that the issues presented herein have

not been previously litigated in a prior application for habeas corpus.




   1
       Robert Mickens was not a witness at Franklin's trial. Thus, Franklin's PCRA
petition was entirely based on the declaration of Emanuel Claitt.
                                           11
        Case:2:20-cv-02675-PBT
       Case    20-1941 Document: 1-1 Page:
                               Document     12 06/05/20
                                        2-2 Filed Date Filed:Page
                                                              05/07/2020
                                                                  12 of 21




       33.    Petitioner's first petition for habeas corpus was restricted to the issue

of ineffective assistance of his trial counsel based on an undisclosed conflict of

interest. His trial attorney, Joseph Santaguida, had previously represented one of

the victims in the shooting, John Pickens. Tillery refers the Court to the District

Court's order of July 29, 2003 and the Third Circuit's opinion of July 29, 2005,

Tillery v. Horn, 142 F. App'x. 66 (3rd Cir. 2005) (No. 03-3616). Pa 27-111.

       34.    None of the claims in Tillery's first petition for habeas corpus are

raised in the instant petition.


                      FACTS SHOWING DUE DILIGENCE

       35.    Petitioner respectfully submits that the factual predicate underlying

this petition - the Commonwealth's fabrication of the entirety of the witness

testimony against him and its suborning of perjury by those witnesses - was not

previously discoverable through the exercise of due diligence. The factual

predicate is not that Claitt and Mickens lied in inculpating Tillery: that is not a new

fact. Tillery was well aware of this, and has always maintained that he is factually

innocent.

       36.    The following acts of misconduct by the Commonwealth were previously

unknown to Tillery:
                                             12
 Case:2:20-cv-02675-PBT
Case    20-1941 Document: 1-1 Page:
                        Document     13 06/05/20
                                 2-2 Filed Date Filed:Page
                                                       05/07/2020
                                                           13 of 21




(a)   The fact that prosecution witnesses Claitt and Mickens were not on

      the scene of the shootings at all, and that the entirety of their

      testimony concerning Tillery was false, was known to the

      Commonwealth, which used threats and promises of favorable

      treatment as an inducement for that false testimony;

(b)   Threatening prosecution witnesses Claitt and Mickens with false

      murder charges unless they agreed to provide false testimony against

      Tillery;

(c)   Arranging private meetings for sexual liaisons involving Claitt and

      Mickens, while they were in custody, by named detectives, with

      named women;

(d)   Manufacturing Claitt’s and Mickens’ false statements and testimony

      inculpating Tillery;

(e)   Arranging a meeting of Claitt with Mickens, while they were in

      custody, for Claitt to convince Mickens to falsely testify against

      Tillery;




                                     13
        Case:2:20-cv-02675-PBT
       Case    20-1941 Document: 1-1 Page:
                               Document     14 06/05/20
                                        2-2 Filed Date Filed:Page
                                                              05/07/2020
                                                                  14 of 21




      (f)    Granting multiple undisclosed plea deals to Claitt and Mickens,

             including dismissal of charges, minimal sentences, bail arrangements

             and release from jail despite detainers;

      (g)    Concealing the existence of a set of charges (the May 16, 1980

             robbery charges) from the defense, on which the Commonwealth had

             an agreement to dismiss the charges entirely;

      (h)    Prompting Claitt and Mickens to testify falsely denying those same

             plea deals and bail and parole agreements; and

      (i)    Vouching at trial for the truthfulness and lack of ulterior motive for

             Claitt’s and Mickens’ false testimony, and failing to correct that

             perjured testimony.

      37.     In the decades since Tillery’s conviction and incarceration, Tillery

was transferred to more than ten different prisons. In addition to solitary

confinement at Leavenworth and Marion, Tillery spent five years in the New

Jersey State Management Control Unit (MCU) in Trenton, four years in solitary at

SCI Retreat, SCI Pittsburgh and SCI Forest, and four months in solitary at SCI

Frackville, for a total of approximately 20 years in solitary. He suffered severe

illnesses, and his legal files were destroyed in a prison flood.

                                            14
          Case:2:20-cv-02675-PBT
         Case    20-1941 Document: 1-1 Page:
                                 Document     15 06/05/20
                                          2-2 Filed Date Filed:Page
                                                                05/07/2020
                                                                    15 of 21




         38.   Despite this, over the course of his imprisonment, Tillery persistently

and patiently challenged his conviction. He researched public records using

Pennsylvania's Right-to-Know Law and reviewed the criminal records of Claitt and

Mickens, whose testimony he knew to be perjured at trial.

         39.   Petitioner's pro se 2007 PCRA petition, his second, was the result of

these diligent and extensive efforts. The factual predicate of that petition was that

Claitt was offered a sentence of “less than ten years” as a plea deal and Mickens

had obtained parole assistance, contradicting their trial testimony that they had no

deals.

         40.   There was no documentation in the available records at that time to

support the new facts, as now revealed in Claitt’s and Mickens’ declarations, that

their testimony was manufactured and coached by the Commonwealth. Nor (as

explained in Tillery's attached, proposed Petition) were the specific plea deals

known, which included dismissals of open charges - including entire sets of

charges which were never disclosed at trial - along with other inducements offered

to Claitt and Mickens, such as arranging for sex with girlfriends in homicide

interview rooms.



                                             15
        Case:2:20-cv-02675-PBT
       Case    20-1941 Document: 1-1 Page:
                               Document     16 06/05/20
                                        2-2 Filed Date Filed:Page
                                                              05/07/2020
                                                                  16 of 21




      41.    The 1983 log records of the Police Administration Building (PAB)

homicide interview rooms, which corroborate the assertions of sexual liaisons in

exchange for false testimony, are not public records and could not have been

discovered by Tillery through a records search. They were provided to Tillery by a

prisoner, Andre Harvey, who obtained them through a private investigator.

       42.   Based on the trial testimony of Claitt and Mickens, who stated at trial

that they were witnesses to or in some way involved in the shootings, Tillery had

always assumed that Claitt and Mickens were uncharged accessories to the October

22, 1976 shooting. Tillery learnt, based on the numerous times they testified as the

key prosecution witness in other cases, that Claitt and Mickens were career

informants, beholden to the police and prosecution. These concrete facts show that

Tillery had no reasonable expectation that either Claitt or Mickens would

acknowledge their perjured testimony against him.

       43.   Claitt's continuing relationship with the Commonwealth is shown by

his admission that the Phildelphia District Attorney's office assisted him in

obtaining a dismissal of his bond judgments as recently as 2014 - only two years

before Tillery obtained Claitt's declaration.



                                            16
        Case:2:20-cv-02675-PBT
       Case    20-1941 Document: 1-1 Page:
                               Document     17 06/05/20
                                        2-2 Filed Date Filed:Page
                                                              05/07/2020
                                                                  17 of 21




      44.    The declarants, Emanuel Claitt and Robert Mickens, also state that

they did not previously come forward due to fear of retaliation if they did so.

      45.    Petitioner risked retaliation from the Commonwealth, including prison

officials, if he attempted to directly contact Claitt about his false testimony against

him. The Department of Corrections had “separation orders” issued against Tillery

and individuals who Tillery had previous involvement with. Claitt asserted at trial,

falsely, that Tillery tried to attack him in 1982 for testifying in Franklin's case. The

Commonwealth had also obtained a protective order for Robert Mickens, pursuant

to then-Pennsylvania Rule of Criminal Procedure 305(F), making Mickens a

“secret witness” against Tillery, on the grounds that Mickens feared retaliation

from Tillery.

      46.    Petitioner has been incarcerated for more than thirty-six years, more

than twenty of which he spent in solitary confinement. He was identified as a

leader in the prison population and - falsely - as a former leader in the Philadelphia

"Black Mafia".

      47.    Petitioner was initially transferred into solitary confinement at

Leavenworth in 1989 on the basis that he played a role in starting the Camp Hill



                                            17
        Case:2:20-cv-02675-PBT
       Case    20-1941 Document: 1-1 Page:
                               Document     18 06/05/20
                                        2-2 Filed Date Filed:Page
                                                              05/07/2020
                                                                  18 of 21




prison riots that year. Tillery was not even incarcerated at Camp Hill when the riots

took place, and was not involved in instigating the riots.

      48.    The fact that Tillery was not even at Camp Hill and did not participate

in the riots took more than twenty years to be corrected. Tillery v. Hayman, No.

3:07-cv-02662-MLC-LHG (D.N.J. Mar. 31, 2011).

      49.    Petitioner has had zero misconducts, throughout his term of

incarceration, for gang affiliations or prisoner organizing.

      50.    Petitioner was released from solitary confinement only in May 2014.

      51.    Petitioner recounts the above history to emphasize the objective fact

that he would have been disciplined, though for spurious reasons, if he had

attempted to contact Claitt or Mickens prior to his release from solitary

confinement.

                                  CONCLUSION

      52.    This Petition makes out a prima facie case that the factual predicate of

the Petition could not have been discovered previously through the exercise of due

diligence. To a clear and convincing standard, Tillery's conviction rested entirely

upon intentionally fabricated testimony, which was knowingly permitted to stand



                                           18
        Case:2:20-cv-02675-PBT
       Case    20-1941 Document: 1-1 Page:
                               Document     19 06/05/20
                                        2-2 Filed Date Filed:Page
                                                              05/07/2020
                                                                  19 of 21




uncorrected, and this exculpatory information was not disclosed to the defense, in

violation of Tillery's constitutional and fundamental rights.

      53.    Accordingly, the facts underlying the Petition show that, but for

constitutional error, no reasonable factfinder would have found Tillery guilty of the

underlying offense.

      54.    Petitioner remains imprisoned at SCI Chester, serving a sentence of

life without the possibility of parole.

      55.    Petitioner is factually innocent of the murder of which he was

convicted.




                                           19
          Case:2:20-cv-02675-PBT
         Case    20-1941 Document: 1-1 Page:
                                 Document     20 06/05/20
                                          2-2 Filed Date Filed:Page
                                                                05/07/2020
                                                                    20 of 21




      WHEREFORE, Petitioner respectfully requests this Court to grant his

motion and issue an order authorizing the district court to consider his second

petition for habeas corpus.




      Dated:                                 Respectfully Submitted,




                                              MAG~ Y
                                              Movant Pro Se
                                              SCI Chester
                                              500 E. 4th Street
                                              Chester, PA 19013




                                            20
 Case:2:20-cv-02675-PBT
Case    20-1941 Document: 1-1 Page:
                        Document     21 06/05/20
                                 2-2 Filed Date Filed:Page
                                                       05/07/2020
                                                           21 of 21
